Case 2:06-cv-00280-SRC-CLW Document 455 Filed 12/15/20 Page 1 of 1 PageID: 15797




      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                       Nos. 20-1535, 20-1536, 20-1598 & 20-1602

                       Valerie Montone v. City of Jersey City, et al

               (U.S. District Court Nos.: 2-06-cv-00280 & 2-06-cv-03790)


                                         ORDER

         In accordance with the agreement of the parties in the above-captioned cases,
  the matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
  party. A certified copy of this order is issued in lieu of a formal mandate.



  For the Court,

  s/ Patricia S. Dodszuweit
  Clerk

  Dated: December 15, 2020                              A True Copy:
  JK/cc: Susan B. Fellman, Esq.
  Richard A. Gantner, Esq.
  Lisa Manshel, Esq.                                   Patricia S. Dodszuweit, Clerk
  Mr. William T. Walsh,                                Certified Order Issued in Lieu of Mandate
